IN THE COURT OF APPEALS OF IOWA

                                 No. 20-0641
                            Filed October 6, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM BRAXTON MCCARROLL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Shawn

Showers, Judge.



      A defendant appeals his judgment and sentence following his written guilty

plea to felony eluding and operating while intoxicated, first offense. APPEAL

DISMISSED.



      Christopher A. Clausen, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and Greer and Badding, JJ.
                                           2


BADDING, Judge.

           In April 2020, William McCarroll entered a written guilty plea to felony

eluding and operating while intoxicated (OWI), first offense.         See Iowa Code

§§ 321.279(3)(a)(2), 321J.2(2)(a) (2020). Attached to the written guilty plea was

a “Memorandum of Plea Agreement,” which contained the parties’ joint sentencing

recommendation.         The district court accepted McCarroll’s guilty plea and,

consistent with the plea agreement, sentenced him to an indeterminate five-year

term of incarceration on the felony eluding, with credit for time served on the OWI.

           McCarroll appeals, claiming (1) the written plea did not “comply with the

requirements imposed for written pleas of guilty in felony cases,”1 and (2) the

district     court   abused    its   discretion   in   imposing   a    sentence    of

incarceration. Because recent amendments to Iowa Code chapter 814 prevent us

from reaching the merits of his claims, we must dismiss the appeal.

           On his first claim, McCarroll acknowledges he failed to preserve error

because he never filed a motion in arrest of judgment challenging his guilty

plea. See Iowa R. Crim. P. 2.24(3)(a). But he contends we should bypass error

preservation and consider the claim as ineffective assistance of counsel.          In

support of his right to a direct appeal, McCarroll points to this exception: “[I]f the


1 In the midst of the global COVID-19 pandemic, the Iowa Supreme Court issued
a supervisory order authorizing district courts to “accept written guilty pleas in
felony cases in the same manner as in serious and aggravated misdemeanor
cases.” Iowa Supreme Ct. Supervisory Order, In the Matter of Ongoing Provisions
for Coronavirus/COVID-19 Impact on Court Services ¶ 26 (May 22, 2020) (citing
Iowa R. Crim. P. 2.8(2)(b) (last paragraph)). Paragraph 30 of the order also
permitted district courts to pronounce judgment and sentence by written order
without the presence of the parties provided certain conditions were met, including
a written statement from the prosecutor waiving presence and verifying there are
no victims who wished to be heard in person.
                                         3


guilty plea resulted from ineffective assistance of counsel, the defendant can

challenge the plea under the rubric of ineffective assistance of counsel.” State v.

Weitzel, 905 N.W.2d 397, 401 (Iowa 2017).

       That exception does not apply here.        As of July 1, 2019, Iowa Code

section 814.7 prohibits us from deciding ineffective-assistance claims on direct

appeal. Since McCarroll received his judgment and sentence after the legislation’s

effective date, the amendment controls. See State v. Damme, 944 N.W.2d 98,

109 (Iowa 2020). Thus, even if we reframe the guilty-plea claim as ineffective

assistance of counsel, we lack authority to reach the merits. See State v. Tucker,

959 N.W.2d 140, 154 (Iowa 2021) (clarifying that the exception allowing a

defendant to challenge his guilty plea on ineffective-assistance grounds “no longer

provides an avenue for relief on direct appeal” when section 814.7 applies).

       McCarroll’s right to appeal his guilty plea is further limited by Iowa Code

section 814.6(1)(a)(3), which permits an appeal as a matter of right from a

conviction entered upon a guilty plea only when the conviction is for a class “A”

felony or the defendant establishes good cause. State v. Boldon, 954 N.W.2d 62,

68 (Iowa 2021). Good cause exists “when the defendant challenges his or her

sentence rather than the guilty plea.” Damme, 944 N.W.2d at 105. Thus, to the

extent that McCarroll is only challenging his guilty plea, we have no jurisdiction to

hear his claims. Id.

       While McCarroll’s last claim is related to his sentence, he has not advanced

any argument related to good cause even though he bears the burden to establish

it. Id. at 104; see also State v. Davis, No. 20-0156, 2021 WL 3395104, at *1 (Iowa

Ct. App. Aug. 4, 2021) (dismissing appeal based on defendant’s failure to address
                                        4

good cause). It is not our role to do so for him. See, e.g., Inghram v. Dairyland

Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974). Even if he had, Damme states

that in order for good cause to exist, the alleged error must stem from a sentence

that was neither mandatory nor agreed to in the plea bargain. 944 N.W.2d at 105

(emphasis added). Here, McCarroll agrees the “sentence imposed was the

sentence agreed upon by the parties.”

      We accordingly lack authority to decide McCarroll’s claims under Iowa Code

sections 814.6 and 814.7 and dismiss his appeal.

      APPEAL DISMISSED.